Title: To Thomas Jefferson from Henry Lee, 30 May 1825
From: Lee, Henry
To: Jefferson, Thomas


                        Sir,
                        
                            Washington
                            30th May 1825
                    The only definite proposition I can obtain from Mr Wyer is that the collection of specimens in his possession—of various kinds—is at the service of the University at the moderate price of 2.500 dollars. His price is thus reduced as he says because his having destackeded in presents many shells & various fossils, and also because his situation renders coin more acceptable to himself than conchology. He declines furnishing a catalogue, under the impression that before his cabinet is purchased, you will have it inspected by a confidential & competent person. Hearing the melancholy news of your sickness I have hitherto foreborne to acknowledge the honour of your letter of the 8th and now will not encumber your convalescence by adding to this business letter more than My earnest prayer for your spedy & perfect restoration to health.With perfect respect, your faithful & obt sert
                        H. LeeMr Wyer will give any length of credit upon recg a note for principal & Interest—if that would be any accommodation to the University